Citation Nr: 0122555	
Decision Date: 09/17/01    Archive Date: 09/24/01

DOCKET NO.  95-27 785	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for a nasal disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. Ward, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1954 to 
September 1956.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York, that denied the veteran's claim for 
service connection for status post nasal surgery.  The 
veteran submitted a notice of disagreement in June 1994, and 
a statement of the case was issued in August 1994.  The 
veteran submitted a substantive appeal in October 1994.  The 
veteran had a personal hearing at the RO in April 1996, and 
the veteran's representative submitted additional written 
argument in September 2001.


FINDINGS OF FACT

1.  In a November 1956 decision, the RO denied a claim of 
entitlement to service connection for a nasal disability; the 
veteran did not appeal this decision and it is final.

2.  Evidence added to the record since the November 1956 
decision is not cumulative or redundant, is relevant and 
probative, and, when viewed in conjunction with the evidence 
previously of record is so significant that it must be 
considered in order to fairly decide the merits of the case.


CONCLUSION OF LAW

Evidence received since the November 1956 rating decision 
denying service connection for a nasal disability is new and 
material; and the veteran's claim is reopened.  38 U.S.C.A. 
§§ 5108, 7105 (West 1991); 38 C.F.R. § 3.156(a) (2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran's initial claim of service connection for a nasal 
disability was denied by the RO in November 1956.  This 
decision was not appealed and is final.  38 C.F.R. §§ 20.200, 
20.1103 (2000).  In order to reopen a finally disallowed 
claim, new and material evidence must be submitted since the 
last final disallowance of the claim.  38 U.S.C.A. § 5108; 
Manio v. Derwinski, 1 Vet. App. 140 (1990); Evans v. Brown, 9 
Vet. App. 273 (1996).  Having said this, the RO adjudicated 
the issue of service connection for a nasal disability in the 
May 1994 rating decision, which is the subject of this 
appeal, without considering whether new and material evidence 
had been submitted to reopen the claim.  The RO later 
determined in May 1997 and May 1998 supplemental statements 
of the case that new and material evidence had not been 
submitted sufficient to reopen the veteran's claim.  In a 
subsequent supplemental statement of the case in January 
2001,  the RO determined that new and material evidence had, 
in fact, been submitted. 

Notwithstanding the RO's actions regarding the new and 
material issue, the Board has a legal duty under 38 U.S.C.A. 
§§ 5108 and 7104(b) to consider this issue.  Barnett v. 
Brown, 8 Vet. App. 1 (1995).  Thus, it must initially be 
determined whether the appellant has submitted new and 
material evidence since the prior adverse decision in 
November 1956 that is sufficient to reopen the claim for 
service connection for a nasal disability.

It should be noted that during the pendency of this appeal, 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), was signed into law.  
This liberalizing law is applicable to this appeal.  See 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  To 
implement the provisions of the law, the VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)).  This law sets forth requirements for notifying a 
claimant as to what evidence is necessary to substantiate the 
claim, as well as assisting a claimant in developing the 
facts pertinent to the claim.  With respect to new and 
material evidence claims, the VCAA states, "[n]othing in 
this section shall be construed to require the Secretary to 
reopen a claim that has been disallowed except when new and 
material evidence is presented."  38 U.S.C.A. § 5103A(f) 
(West Supp. 2001).

Although the RO did not have the benefit of the explicit 
provisions of the VCAA at the time that the veteran filed his 
July 1993 application to reopen a claim of service connection 
for a nasal disability, the veteran was given notice of what 
was required to substantiate his claim.  In the May 1997 
supplemental statement of the case, the veteran was informed 
that new and material evidence was required to reopen his 
previously denied claim and was provided with the precise 
language that defines it. 

New and material evidence means evidence not previously 
submitted, which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with the evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  That 
is, if the evidence contributes to a more complete picture of 
the circumstances surrounding the origin of an appellant's 
injury or disability it should be considered, regardless of 
whether it changes the original outcome.  Hodge v. West, 155 
F.3d 1356, 1363 (Fed. Cir. 1998); Elkins v. West, 12 Vet. 
App. 209 (1999).  Further, when determining whether the claim 
should be reopened, the credibility of the newly submitted 
evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 
510 (1992).   

In the instant case, the evidence of record at the time of 
the November 1956 decision consisted of the veteran's service 
medical records.  These records include a May 1953 pre-
induction medical examination that notes the presence of a 
scar on the veteran's nose.  However, induction examination 
report in November 1954 notes that his nose was normal.  In-
service complaints and examinations between April 1955 and 
February 1956 show that the veteran reported nasal 
obstruction especially in the right nostril.

Service medical records also include a November 1955 ear, 
nose and throat (ENT) consultation report noting that the 
veteran broke his nose two years earlier, had an obstruction 
from one side to the other, and a scar on the right.  In this 
report, the examiner noted that the veteran needed 
cartilaginous implants and rhinoplasty, and excision of scar 
as a second procedure.  The examiner further noted that the 
veteran reported his nose had been hit accidentally two and a 
half years earlier, in 1954, in Brooklyn, N.Y.

An April 1956 service medical record shows that the veteran 
was admitted to the United States Air Force Hospital in 
Alaska for rhinoplasty surgery.  This was noted to be due to 
complaints of nasal obstruction and poor cosmetic appearance 
since a nose fracture two and a half years earlier.  The 
examiner relayed the veteran's report of undergoing sub-
mucous resection of the nose prior to the nose fracture 
referred to above.  Post-surgery convalescence was 
uneventful.  The veteran was given a diagnosis of malunion of 
fracture of the nasal bones incurred with an accidental blow 
to the nose in 1954. 

A September 1956 separation examination report shows that the 
veteran had a normal clinical evaluation of the nose and no 
abnormalities of the sinuses.

Evidence received since the RO's November 1956 adverse 
decision includes an April 1994 VA examination report noting 
a history of septal deviation and operation in 1955, and no 
external abnormalities.  It also includes a May 1994 VA 
clinical record showing that the veteran underwent nasal 
septal reconstruction and diagnosing the veteran as having 
nasal septal deformity.  In addition, it includes VA 
treatment records from the ENT clinic showing that the 
veteran had a right nasal valve collapse in March 1997, and 
underwent nasoseptal reconstruction with left auricular graft 
in July 1997.  

In addition to the medical records received after November 
1956, the RO also received hearing testimony from the veteran 
stating that he had been in special services in the military 
and incurred a broken nose while boxing in service.  He 
claimed that he had two operations on his nose in service: 
one in 1954, and one in 1956 prior to separation.  He also 
testified that upon entry into service he had a scar on the 
nose from a cut that did not heal properly.  He maintained 
that there were no broken parts in his nose prior to service.

In light of the evidence received after November 1956, the 
Board finds that new and material has indeed been submitted 
to reopen a claim for service connection for a nasal 
disability.  The evidence is new in that it has not been 
previously considered by the RO.  Furthermore, the evidence 
is material to the claim, in that it bears directly and 
substantially upon the specific matter under consideration.  
Specifically, postservice medical records show that the 
veteran has continued to have problems with his nose and has 
undergone two nasal reconstructive surgeries.  It also 
includes the veteran's testimony that he fractured his nose 
in service while boxing.  This evidence is indeed significant 
to the veteran's claim of service connection for a nasal 
disability and must be considered in order to fairly decide 
the merits of his claim.  Hodge, supra. 

Having determined that new and material evidence has been 
added to the record since the RO's November 1956 decision, 
the veteran's claim for service connection for a nasal 
disability is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156.


ORDER

Insofar as new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
nasal disability, the claim is reopened.  To this extent the 
appeal is granted.


REMAND

While the Board finds that the action taken by the RO was 
sufficient under the Veterans Claims Assistance Act of 2000 
to allow the veteran's claim to be reopened, further 
development consistent with VA's duty to assist is warranted 
before the claim of entitlement to service connection for a 
nasal disability can be fully adjudicated.  38 U.S.C.A. 
§ 5103A (West Supp. 2001).

There are two possible alternate theories of service 
connection in this case: that there was an aggravation or 
increase in the severity of the pre-existing disability after 
enlistment, or that there was direct incurrence of the nose 
disability in service.  The exact nature of the disability 
for which the veteran seeks service connection is somewhat 
unclear since his testimony at the RO seems to indicate that 
his nasal deformity occurred while boxing in service, while 
his June 1994 notice of disagreement suggests in-service 
aggravation of a pre-existing condition.  

Accordingly, the veteran must be afforded a VA examination 
for a more definitive opinion as to the nature and etiology 
of his nasal disability.  38 U.S.C.A. § 5103A(d).  It is 
essential that the examining VA physician have the veteran's 
claims file to review so that the evaluation will be a fully 
informed one.  See Green v. Derwinski, 1 Vet. App. 121 
(1991).  In addition, the RO is advised to make efforts to 
obtain records of any pertinent treatment the veteran 
received for his nasal disability that has not already been 
obtained.  Murincsak v. Derwinski, 2 Vet. App. 363 (1992).

Based on the foregoing, this claim is REMANDED to the RO for 
the following action:

1.  The RO should ask the veteran to 
provide dates, locations and names of all 
providers where he has been treated for 
his nasal disability.  The RO should make 
arrangements to obtain and associate with 
the claim file all medical reports not 
currently of record from all sources 
reported by the veteran.  Efforts to 
obtain any outstanding records should be 
documented and any evidence received in 
response to these requests should be 
associated with the claims file.

2.  The veteran should be afforded a VA 
ENT examination to determine the 
relationship, if any, between any current 
nasal disability and his period of active 
duty, to include consideration of whether 
a pre-existing disability was aggravated 
by service.  The claims folder, to 
include a complete copy of this REMAND, 
must be made available to, and reviewed 
by the examiner.  Attention is directed 
to diagnoses in service medical records 
dated April 1955 through April 1956.  All 
diagnostic tests and studies deemed 
necessary by the examiner should be 
conducted, and all pertinent 
symptomatology and findings should be 
reported in detail.  The examiner is 
specifically requested to offer an 
opinion as to the medical probabilities 
that a nasal disability began in service.  
The examiner should also state whether it 
is absolutely clear (i.e. obvious, 
manifest, or undebateable) that a nasal 
disability existed prior to service.  If 
so, the examiner should provide an 
opinion as to whether the disability 
underwent a worsening during service, and 
whether any worsening was clearly due to 
the natural progress of the condition.  
The examiner should provide complete 
rationale for all conclusions reached.

3.  To help avoid future remand, the RO 
should ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, it 
must be returned to the examiner for 
corrective action.  See Stegall v. West, 
11 Vet. App. 268 (1998).

4.  The RO should also review the claims 
folder and ensure that all notification 
and development required by the VCCA is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the 
VCCA, codified as amended at 38 U.S.C. §§ 
5100, 5102, 5103, 5103A, and 5107) (West 
Supp. 2001), are fully satisfied.

5.  After completion of the requested 
development, and any other indicated 
development, the RO should adjudicate the 
claim on appeal in light of all pertinent 
evidence.  The RO should consider all the 
evidence of record, including that 
obtained as a result of this remand, and 
legal authority.  The RO must provide 
adequate reasons and bases for its 
determinations.

The veteran need take no action until otherwise notified, and 
may furnish additional evidence and/or argument on the matter 
or matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	A. M. SHAWKEY
	Acting Member, Board of Veterans' Appeals



 



